[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             September 6, 2007
                            No. 06-16543                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A96-270-299

EDINSON SIERRA-ESPITA,


                                                                    Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (September 6, 2007)


Before BIRCH, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Edinson Sierra-Espita petitions this Court for review of the Board of

Immigration Appeals’ (BIA’s) order denying his motion for reconsideration of its

denial of his motion to reopen proceedings, in which he was denied asylum,

withholding of removal, and protection under the United Nations Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment

(CAT), 8 U.S.C. §§ 1158, 1231(b)(3); 8 C.F.R. § 208.16(c).

      We “are obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (quotation omitted). While we generally have jurisdiction to review final

orders of removal, the petition for review must be filed within 30 days of the date

of the final order of removal. See 8 U.S.C. § 1252(a)(1), (b)(1).

      Since the statutory limit for filing a petition for review in an
      immigration proceeding is mandatory and jurisdictional, it is not
      subject to equitable tolling. Furthermore, the filing deadline is not
      suspended or tolled by the fact that [the petitioner] filed a [timely]
      motion to reopen the removal proceedings . . . after issuance of the
      final order of removal.

Dakane v. U.S. Att’y Gen., 371 F.3d 771, 773 n.3 (11th Cir. 2004) (quotations and

citations omitted).

      The BIA’s final order of removal in this case was filed on February 15,

2006, when the BIA summarily dismissed Sierra-Espita’s appeal of the IJ’s denial

of asylum relief. See 8 C.F.R. § 1241.1(a) (providing “[a]n order of removal made

                                          2
by the immigration judge at the conclusion of proceedings under section 240 of the

Act shall become final . . . [u]pon dismissal of an appeal by the [BIA]). The BIA

denied Sierra-Espita’s motion to reopen on August 3, 2006, and Sierra-Espita did

not file a petition for review of that order. Although Sierra-Espita filed a motion

for reconsideration of the BIA’s denial of the motion to reopen, the filing did not

toll the limitations period for filing a petition for review in this Court. See Dakane,

371 F.3d at 773 n.3. Sierra-Espita filed his petition for review on December 20,

2006, which was more than 30 days after the BIA’s final order of removal and its

denial of his motion to reopen. Accordingly, to the extent Sierra-Espita argues the

BIA erred in affirming the IJ’s denial of asylum relief or denying his motion to

reopen, we lack jurisdiction to review the claims because Sierra-Espita did not file

timely petitions for review. Hence, the only issue on appeal in this case is whether

the BIA abused its discretion in denying Sierra-Espita’s motion to reconsider the

denial of his motion to reopen.

      In his brief, Sierra-Espita argues he should have received asylum and that

the motion to reopen was incorrectly denied, but does not present any arguments

regarding the motion to reconsider. By failing to argue the motion to reconsider in

his brief, Sierra-Espita has abandoned this issue. See Mendoza v. U.S. Att’y Gen.,

327 F.3d 1283, 1286 n.3 (11th Cir. 2003) (stating the respondent abandoned his



                                           3
CAT claim because he did not raise it in his brief on appeal). Accordingly, we

deny Sierra-Espita’s petition for review.

      PETITION DENIED.




                                            4